OPINION OF THE COURT
Memorandum.
Judgment of conviction unanimously reversed, on the law, accusatory instrument dismissed and fine remitted.
We are in agreement with the position adopted by the court in the case of People v Bromley (85 Misc 2d 988, 990) to the effect that section 210.45 of the Penal Law is only applicable to situations where a specific authorization exists for the use of an affirmation in place of a notarized form (see, also, 3 CJI, p 1538). In the case at bar, we find no specific statute authorizing the use of the form notice. Accordingly, the judgment of conviction should be reversed. We are mindful of the case of People v Joseph (173 Misc 410) construing the predecessor statute to section 210.45 of the Penal Law. To the extent that said case *471indicates views contrary to the one adopted herein, we decline to follow it.
Farley, P. J., Geiler and DiPaola, JJ., concur.